Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s election filed telephonically on January 18, 2022.
Claims 13-17 are withdrawn.
Claims 1-12 and 18-19 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 18-19 in the reply filed on January 18, 2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “a bale of chopped biomass feedstock” in lines 23-24 renders the claim indefinite because it is unclear if this is the same bale of chopped biomass feedstock as previously recited in the claim in line 11.  For examination purposes, examiner interprets the limitation to mean a second bale of chopped biomass feedstock.
In regards to claims 1, 7, and 18, applicant uses the terms “freshly chopped biomass”, “chopped biomass”, “biomass” interchangeably. Examiner interprets all of the terms to be equivalent. For examination purposes, examiner interprets the limitations to mean biomass. 
All remaining claims are rejected as they depend from rejected independent claims 1, 7, and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wallace (US Patent No. 4,953,344) in view of Adams et al. (US Pub. No. 2015/0272009 A1, herein, Adams).
Regarding claim 1, Wallace discloses a method of conditioning and packaging glass fiber insulation batt for long term storage (Figs. 4A-4I), the method comprising: 
obtaining the glass fiber insulation batt (74); 
feeding (Col. 10, lns 13-15) the glass fiber insulation batt into a baler (10 – Fig. 1) having an elongated compression chamber (55) having at least first (44) and second (46, 54) removable end plates spaced longitudinally along the compression chamber (Fig. 4E) and wherein the first and second end plates are configured to assume spaced apart transverse positions in the compression chamber during the conditioning of the glass fiber insulation batt (Figs. 4A-4F); 
engaging the glass fiber insulation batt with a reciprocating plunger (39, 36a) and compressing the chopped biomass against the first end plate (44) extending across the compression chamber to form a part of a bale of glass fiber insulation batt (Col. 10, lns 39-45, Figs. 4D-4E); 
after the part of the bale of the glass fiber insulation batt has been compressed a selected amount, the method includes removing the first end plate from the compression chamber (Col. 10, lns 60-62, Fig. 4E); 
positioning the second end plate (46, 54) in the compression chamber downstream from the position formerly occupied by the first end plate such that the second end plate extends transversely across the compression chamber (Fig. 4H, Col. 11, lns 43-45); 
continuing to feed the glass fiber insulation batt into the baler (Fig. 4G, Col. 11, lns 3-6); 
compressing the glass fiber insulation batt against the part of the bale of glass fiber insulation batt and causing the part of the bale to move downstream through the compression chamber and engage the second end plate (Fig. 4H, Col. 11, lns 45-47); 
continuing to feed glass fiber insulation batt into the baler and compressing the chopped glass fiber insulation batt the plunger and the second end plate to form a bale of glass fiber insulation batt (“sufficient additional batts to form a second portion of the stack” – Col. 11, lns 3-6); 
after the bale (80) of glass fiber insulation batt is formed, removing the second end plate from the compression chamber (Col. 11, lns 53-55); 
pushing the bale of glass fiber insulation batt past the position formerly occupied by the second end plate (into 56, Fig. I); and 
packaging the bale of glass fiber insulation batt (Col. 11, lns 48-52).
Wallace does not expressly disclose a method of conditioning and packaging freshly chopped biomass feedstock; and a horizontal baler.
Adams teaches a method for conditioning and packaging biomass feedstock (Para [0002]); and a horizonal baler (100, 101 – Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Wallace so that it is a method for conditioning and packaging biomass feedstock as taught by Adams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Wallace so that the baler is a horizonal baler as taught by Adams in order to save space in the vertical direction.

Regarding claim 2, Wallace in view of Adams teaches the method as recited above, wherein the compression chamber includes a third removable end plate (Wallace, 56) configured to assume a position in the compression chamber downstream from the position formerly occupied by the second end plate (Wallace, Col. 9, lns 3-4); and wherein the bale includes additional compressed chopped biomass feedstock (“a second stack of batts” – Wallace, Col. 13, ln 53) about an upstream portion of the bale.

Regarding claim 3, Wallace in view of Adams teaches the method as recited above, wherein the compression chamber includes multiple sides and wherein a portion of some sides are generally closed (by 16 in Wallace, Fig. 1) while another portion of the sides are generally slotted (See beams 17 in Wallace, Fig. 1) or perforated.
Regarding claim 4, Wallace in view of Adams teaches the method as recited above, wherein packaging the chopped biomass feedstock includes discharging the bale from the baler into a bag (Wallace, 37, 41 – Fig. 5) and closing the bag (Wallace, Col. 12, lns 9-12).

Regarding claim 5, Wallace in view of Adams teaches the method as recited above, including expelling air or liquid from the chopped biomass feedstock through the portion of the sides that are generally slotted or perforated (Wallace, Figs. 4E-4G).

Regarding claim 6, Wallace in view of Adams teaches the method as recited above, wherein the plunger is supported on a moveable support structure (Wallace, 38, 39, 40) that is secured to an upstream end of the baler (Wallace, Col. 8, lns 43-50); and the method includes bodily moving the support structure and the plunger supported thereon towards the downstream end of the baler during the method to facilitate discharging the bale from the baler (Wallace, Col. 11, lns 33-42).

Regarding claim 7, Wallace discloses method (Figs. 4A-4I) of conditioning glass fiber insulation batt and packaging the glass fiber insulation batt for long term storage, the method comprising: 
Feeding (Col. 10, lns 13-15) the glass fiber insulation batt into a baler (10 – Fig. 1) having a compression chamber (55) and a reciprocal plunger (34, 36a); 
densifying the glass fiber insulation batt by engaging the glass fiber insulation batt in the baler with the reciprocating plunger and compressing the glass fiber insulation batt against an end plate (44) forming a part of the compression chamber (Fig. 4E, Col. 10, lns 42-45); 
expelling air or liquid from the glass fiber insulation batt and out the compression chamber in the course of compressing the (Figs. 4E-4G) glass fiber insulation batt; 
continuing to compress the glass fiber insulation batt in the compression chamber (Figs. 4G-4I); 
wherein compressing the glass fiber insulation batt in the compression chamber forms a bale (80) of glass fiber insulation batt; 
discharging the bale of glass fiber insulation batt from the baler into a generally airtight bag or container (37, 41) (Col. 11, lns 48-52); and 
closing the bag or container such that anaerobic conditions are maintained in the bag or container (Col. 11, lns 48-52).
Wallace does not expressly disclose a method of conditioning and packaging freshly chopped biomass feedstock; and the step of continuing to compress the glass fiber insulation batt in the compression chamber until the bulk density of the compressed chopped biomass glass fiber insulation batt equals or exceeds 15 lb/ft3.
Adams teaches a method for conditioning and packaging biomass feedstock (Para [0002]); and continuing to compress the glass fiber insulation batt in the compression chamber until the bulk density of the compressed chopped biomass glass fiber insulation batt equals or exceeds 15 lb/ft3 (Para [007]-[0082]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Wallace so that it is a method for conditioning and packaging biomass feedstock; and continuing to compress the glass fiber insulation batt in the compression chamber until the bulk density of the compressed chopped biomass glass fiber insulation batt equals or exceeds 15 lb/ft3 as taught by Adams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 9, Wallace in view of Adams teaches the method as recited above, wherein the baler includes an end section projecting from the compression chamber (See Wallace, Fig. 4F below); and wherein discharging the bale of chopped biomass from the baler includes fitting an opening of a bag (Wallace, 37) around a portion of the exterior of the end section and pushing the bale of chopped biomass through the end section into the bag and thereafter closing the opening of the bag (Wallace, Col. 10,lns 46-52).

    PNG
    media_image1.png
    662
    437
    media_image1.png
    Greyscale

Wallace, Fig. 4F

Regarding claim 10, Wallace in view of Adams teaches the method as recited above, including expelling air or liquid from the chopped biomass being compressed through a slotted (See beams 17 in Wallace, Fig. 1) or perforated section of the compression chamber (Wallace, Figs. 4E-4G).

Regarding claim 12, Wallace in view of Adams teaches the method as recited above, wherein the plunger is supported on a moveable support structure (Wallace, 38, 39, 40) that is secured to an upstream end of the baler (Wallace, Col. 8, lns 43-50); and the method includes bodily moving the support structure and the plunger supported thereon toward the discharge end of the baler during the course of discharging the bale from the baler (Wallace, Col. 11, lns 33-42).

Regarding claim 18, Wallace discloses method of conditioning glass fiber insulation batt and packaging the glass fiber insulation batt for long term storage (Figs. 4A-4I), the method comprising: 
stationing a bulkhead (46, 54) at an initial position (Fig. 4E) in a compression chamber (55); 
feeding (Col. 10, lns 13-15) a first batch of glass fiber insulation batt into the compression chamber (Fig. 4E) and compressing the glass fiber insulation batt against the bulkhead with a reciprocating plunger (39, 36a) (Col. 10, lns 39-45, Figs. 4D-4E); 
continuing to compress the glass fiber insulation batt against the bulkhead until the bulk density of the first batch of chopped biomass exceeds a threshold value at which time the compressed batt forms a partial bale (Figs. 4E-4F); 
after forming the first batch of glass fiber insulation batt into a partial bale, moving the bulkhead from the initial position down the compression chamber to a second position (Fig. 4H) downstream from the initial position (Col. 11, lns 43-47); 
stationing the bulkhead in the second position (Fig. 4H); 
feeding a second batch of glass fiber insulation batt into the compression chamber (“sufficient additional batts to form a second portion of the stack” – Col. 11, lns 3-6, Fig. 4H); 
compressing the second batch of glass fiber insulation batt against the partial bale and in the process moving the partial bale and the second batch of glass fiber insulation batt towards the bulkhead stationed in the second position (Col. 11, lns 39-42); 
continuing to compress the second batch of glass fiber insulation batt and the partial bale against the bulkhead in the second position until the combined partial bale and the compressed second batch of glass fiber insulation batt exceeds a threshold bulk density (Col. 11, lns 39-42); 
wherein the second batch of compressed glass fiber insulation batt and the partial bale form a bale (80) of glass fiber insulation batt (Col. 11, lns 53-55); and 
discharging the bale of glass fiber insulation batt from the compression chamber into an airtight container (Col. 11, lns 48-52.
Wallace does not expressly disclose a method of conditioning and packaging freshly chopped biomass feedstock.
Adams teaches a method for conditioning and packaging biomass feedstock (Para [0002]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Wallace so that it is a method for conditioning and packaging biomass feedstock as taught by Adams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 8, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 4, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731